Name: Commission Regulation (EEC) No 2221/81 of 31 July 1981 on the supply of common wheat flour to UNRWA as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 81 Official Journal of the European Communities No L 214/81 COMMISSION REGULATION (EEC) No 2221/81 of 31 July 1981 on the supply of common wheat flour to UNRWA as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), ar d in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 9 000 tonnes of common wheat flour to UNRWA under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The Dutch intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1981 . For the Commission The President Gaston THORN ( ¢) OJ No L 281 , 1 . 11 . 1975, p . 1 . (*) OJ No L 198 , 20 . 7 . 1981 , p . 2. (J ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263, 19 . 9 . 1973, p . 1 . (o) OJ No L 192, 26 . 7 . 1980 , p . 11 . No L 214/82 1 . 8 . 81Official Journal of the European Communities ANNEX 1 . Programme : 1981 2 . Recipient : UNRWA 3. Place or country of destination : Israel 4. Product to be mobilized : common wheat flour 5. Total quantity : 9 000 tonnes (12 330 tonnes of common wheat) 6 . Number of lots : three Lot 1 : 3 000 tonnes Lot 2 : 3 000 tonnes Lot 3 : 3 000 tonnes 7 . Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5 % minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in bags (')  quality of che bags : new jute sacks ; minimum weight : 600 g (in containers of 20 ft)  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : 'Wheat flour / Gift of the European Economic Community to UNRWA / For free distribu ­ tion to Palestine refugees' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 1 3 . Port of landing : Ashdod 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 14 August 1981 16 . Shipment period :  Lot 1 : 1 to 30 September 1981  Lot 2 : 1 to 31 October 1981  Lot 3:1 to 30 November 1981 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods, with the marking followed by a capital 'R .